Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 03 June 2022 regarding the rejection of record under 35 U.S.C. 102 over Kim (KR 2003/0037827 A) have been fully considered and are persuasive. Kim does not teach that the contact portion overlaps the electrode assembly via the outer surface of the case. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Schoenherr (US 11289746 B2), newly cited.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4, 7, 11-15, 21-24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenherr ‘746 (US 11,289,746 B2) in view of Kim (KR 20030037827 A and its machine translation provided with the office action mailed 04 March 2022).
Regarding Claims 1-2 and 28, Schoenherr ‘746 teaches a sealed battery (cell 20, see column 4 lines 16-19 and figure 2) comprising: an electrode assembly (electrode assembly 60) including a positive electrode (positive electrode plates 61), a negative electrode (negative electrode plates 62), and a separator (separator plates 30, 32); an electrolyte (see column 5 lines 46-49); a case which contains the electrode assembly (housing 21 including tow portions 36 and 38, see column 5 lines 58-61) which contains the electrode assembly and the electrolyte (see column 6 lines 2-5); a first lead terminal (first current collector 70); and a second lead terminal (second current collector 71), wherein each of the first lead terminal and the second lead terminal comprises an electrode connection section (collection portion 72) which is connected to the positive electrode or the negative electrode inside the case (see figures 4-5 and 7), an external connection section positioned outside the case (collection portion second end 74, cell terminal portion 86, and fin portion 78), and a sealing section to which the case is bonded (see column 7 lines 41-46), the first lead terminal or the second lead terminal comprises a conduction section serving as a conduction path between the sealing section and the external connection section (an end portion of cell terminal portion 86 or fin portion 78 noting that the claim does not establish any boundary differentiating these two components, see column 7 lines 47-50 regarding electrical connection reading on the claimed conduction path), the conduction section is provided to be at least partially in contact with an outer surface of the case (see at least figure 1, showing the cell terminal portion 86 and the fin portion 78 in contact with the housing 21; see also column 7 lines 50-54), wherein a contact portion of the conduction section is provided on the electrode assembly so as to at least partially overlap the electrode assembly via the outer surface of the case (see again figure 1 and figure 5 showing the claimed overlap).
Schoenherr ‘746 indicates that the connection section (collection portion 72) protrudes out of the cell housing by passing through the sealed joint at this location (see column 7 lines 41-46), but is silent as to the case being bonded to the sealing section particularly by an adhesive layer. However, Kim also teaches a sealed battery (see figures 2-4 and corresponding description in [0002]-[0004]) where the terminal lead (electrode tap 20) protrudes from the electrode assembly (10) inside the case (pouch 40) to the outside of the case (outer portion of electrode tap 22a) and is folded over the case (see particularly figures 3 and 4). Kim particularly indicates that adhesive tape (23) is used to provide insulation around the terminal and seal the case (see [0037]-[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an adhesive material around the conductive terminal lead in order to insulate it electrically from contact with any other components and prevent damage to the electrode assembly as a result of short circuit.
Schoenherr ‘746 is silent as to the conductivity or apparent thermal conductivity of the case, the electrode assembly, and the electrolyte contained in the case in steady state. However, steady state apparent thermal conductivity of a battery is a function of the materials used therein. The instant application recites generic battery materials including a case made of laminated resin film on both surfaces of a metal film (see instant [0022]) and typical lithium ion battery component materials. These are the same materials used in Schoenherr ‘746; notably, Schoenherr ‘746 also teaches a case made of laminated film on both surfaces of a metal film (see column 5 lines 58-61 and column 6 lines 11-16) relating to instant Claim 28, and typical lithium ion battery components of the electrode assembly (see column 5 lines 46-49 and column 16 lines 4-8).
Therefore, as there does not appear to be any distinction between the instant claimed battery and that of Schoenherr ‘746, it would be expected that in steady state operation of the battery of Schoenherr ‘746, the claim limitations regarding apparent thermal conductivity in Claims 1 and 2 would be met.
Regarding Claims 3 and 14, the instant claims do not establish a boundary between the claimed external connection section, conduction section and sealing section. As such, the percentage of the conduction section that is in contact with the outer surface of the case can be determined based on arbitrarily drawn boundaries between these claimed sections, and the portion of the first or second current collector (70 or 80, respectively) that is in contact with the housing (21) may be defined as the claimed conduction section, reading on the claim.
Regarding Claims 4 and 15, the limitations of this claim are not applicable to this rejection since Schoenherr ‘746 teaches that the claimed conduction section is in direct contact with the outer surface of the case as recited by Claim 1 in the alternative to the conduction section being in contact with the case indirectly via an intermediate layer of grease or an insulator.
Regarding Claims 7, 22-24 and 27, is silent as to the effective thermal conductivity of the case, the electrode assembly and the electrolyte contained in the case in steady state. However, effective thermal conductivity of a battery is a function of the materials used therein. The instant application recites generic battery materials including a case made of laminated resin film on both surfaces of a metal film (see instant [0022]), and typical lithium ion battery component materials. These are the same materials used in Schoenherr ‘746; notably, Schoenherr ‘746 also teaches a case made of laminated film on both surfaces of a metal film (see column 5 lines 58-61 and column 6 lines 11-16), and typical lithium ion battery components of the electrode assembly (see column 5 lines 46-49 and column 16 lines 4-8). Therefore, as there does not appear to be any distinction between the instant claimed battery and that of Schoenherr ‘746, it would be expected that in steady state operation of the battery of Schoenherr ‘746, the claim limitations regarding effective thermal conductivity would be met.
Regarding Claims 11 and 12, Schoenherr ‘746 teaches an assembled battery (see figure 1) comprising a first sealed battery and a second sealed battery (cells 20, see column 4 lines 16-19 and figure 2), wherein each of the first and second sealed batteries comprises: an electrode assembly (electrode assembly 60) including a positive electrode (positive electrode plates 61), a negative electrode (negative electrode plates 62), and a separator (separator plates 30, 32); an electrolyte (see column 5 lines 46-49); a case which contains the electrode assembly (housing 21 including tow portions 36 and 38, see column 5 lines 58-61) which contains the electrode assembly and the electrolyte (see column 6 lines 2-5); a first lead terminal (first current collector 70); and a second lead terminal (second current collector 71), each of the first lead terminal and the second lead terminal comprises an electrode connection section (collection portion 72) which is connected to the positive electrode or the negative electrode inside the case (see figures 4-5 and 7), an external connection section positioned outside the case (collection portion second end 74, cell terminal portion 86, and fin portion 78), and a sealing section to which the case is bonded (see column 7 lines 41-46), the first lead terminal or the second lead terminal comprises a conduction section serving as a conduction path between the sealing section and the external connection section (an end portion of cell terminal portion 86 or fin portion 78 noting that the claim does not establish any boundary differentiating these two components, see column 7 lines 47-50 regarding electrical connection reading on the claimed conduction path), the conduction section is provided to be at least partially in contact with an outer surface of the case (see at least figure 1, showing the cell terminal portion 86 and the fin portion 78 in contact with the housing 21; see also column 7 lines 50-54), wherein a contact portion of the conduction section is provided on the electrode assembly so as to at least partially overlap the electrode assembly via the outer surface of the case (see again figure 1 and figure 5 showing the claimed overlap).
Schoenherr ‘746 indicates that the connection section (collection portion 72) protrudes out of the cell housing by passing through the sealed joint at this location (see column 7 lines 41-46), but is silent as to the case being bonded to the sealing section particularly by an adhesive layer. However, Kim also teaches a sealed battery (see figures 2-4 and corresponding description in [0002]-[0004]) where the terminal lead (electrode tap 20) protrudes from the electrode assembly (10) inside the case (pouch 40) to the outside of the case (outer portion of electrode tap 22a) and is folded over the case (see particularly figures 3 and 4). Kim particularly indicates that adhesive tape (23) is used to provide insulation around the terminal and seal the case (see [0037]-[0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an adhesive material around the conductive terminal lead in order to insulate it electrically from contact with any other components and prevent damage to the electrode assembly as a result of short circuit.
Schoenherr ‘746 is silent as to the conductivity or apparent thermal conductivity of the case, the electrode assembly, and the electrolyte contained in the case in steady state. However, steady state apparent thermal conductivity of a battery is a function of the materials used therein. The instant application recites generic battery materials including a case made of laminated resin film on both surfaces of a metal film (see instant [0022]) and typical lithium ion battery component materials. These are the same materials used in Schoenherr ‘746; notably, Schoenherr ‘746 also teaches a case made of laminated film on both surfaces of a metal film (see column 5 lines 58-61 and column 6 lines 11-16), and typical lithium ion battery components of the electrode assembly (see column 5 lines 46-49 and column 16 lines 4-8). Therefore, as there does not appear to be any distinction between the instant claimed battery and that of Schoenherr ‘746, it would be expected that in steady state operation of the battery of Schoenherr ‘746, the claim limitations regarding apparent thermal conductivity in Claims 11 and 12 would be met.
Regarding Claim 13, the claim recites an intended use of the claimed assembled battery product of Claim 11. Patentability of product claims is based on the structure of the claimed product. Schoenherr ‘746 teaches the structure of the claimed assembled battery according to Claim 11. Since the intended use of the claimed battery as an engine starting battery does not provide any additional structure to the claimed battery product, it would be expected that the assembled battery of Schoenherr ‘746 would be capable of functioning as an engine starting battery as claimed.
Regarding Claim 21, Schoenherr ’746 teaches that the first lead terminal (first current collector 70) and second lead terminal (second current collector 71) as indicated above with respect to Claim 1 and identical to the same limitations in Claim 21. Schoenherr ‘746 further teaches that the electrode assembly is positioned between the first sealing section and the second sealing section (see figures 1 and 5 showing the electrode assembly 60 between the current collectors 70 and 80 in the I1 direction of figure 1 and the horizontal direction of figure 5).

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenherr ‘746 in view of Kim as applied to Claim 28 above, and further in view of Schoenherr ‘882 (US 10,062,882 B2), newly cited.
Although Schoenherr ‘746 teaches that the groups of cells (20) may be bundled together to form battery modules or directly electrically connected to the battery pack housing terminals (6 and 7, see figure 1) and that the cells (20) within the battery pack housing (2) are electrically connected in series or in parallel (see column 5 lines 50-57), Schoenherr ‘746 does not explicitly recite that the external connection sections of the cells are responsible for the electrical connection therebetween.
However, Schoenherr ‘882 teaches a similar structure of the battery pack taught by Schoenherr ‘746 by the same applicant where similar first and second lead terminals (terminals 80 and 90, see figure 2, for example) of adjacent battery cells (20) are electrically connected via the external connection sections (leg portions 82 and 92, see figures 7 and 10 showing connection between the battery packs, see column 5 lines 30-47 regarding the external leg portions and see column 5 line 59- column 6 line 4 regarding electrical connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the external portions of the battery cell terminals of adjacent cells to electrically connect the cells in order to eliminate the need for additional mechanical structures or joining processes of a battery pack including multiple battery cells (see Schoenherr ‘882 column 5 lines 59-66).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Botadra ‘495 (US 10790495 B2)- teaches similar battery structure to the above cited Schoenherr documents
Bisaro (US 10770730 B2)- teaches an external terminal structure
Schoenherr ‘876 (WO 2017063876 A1)- teaches similar battery structure to the above cited Schoenherr documents

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723